IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-74,583-01


EX PARTE SELIM ABDULKERIN MUHAMMET, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 380-81987-05
IN THE 380TH JUDICIAL DISTRICT COURT OF COLLIN COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
possession of a controlled substance and sentenced to fifteen years' imprisonment. 
	After a review of the record, we find that Applicant's claims that challenge the denial
of a discretionary mandatory review date are without merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

DELIVERED:  September 29, 2010
DO NOT PUBLISH